DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on June 15, 2021 with respect to amended independent claim 1 has been fully considered. Based on the Applicant's Amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Office Action mailed on 04/23/2021 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with attorney Imhotep Durham (Reg. No. 61,466) on July 1, 2021. The Examiner and the Applicant's Attorney have arrived at an agreement on amendments that will be applied to the following claims. The claims has been amended as follows:

Claim 38. (Canceled)

Claim 39. (Currently Amended) The method of claim 1, wherein the RSRP is a first RSRP correlation, and selecting the one or more beams further includes:
rejecting a second candidate beam based on a determination that a second RSRP correlation is greater than the RSRP-correlation threshold, the second RSRP correlation 

REASONS FOR ALLOWANCE
Claims 1-2, 4-5, 7, 10-14, 16-17, 19, 22-28, 30-37 and 39 are allowed. Claims 3, 6, 8-9, 15, 18, 20-21, 29 and 38 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to A method for wireless communications implemented by a user equipment (UE), comprising: receiving, at the UE, a beam diversity request from a base station; performing beam measurements for a plurality of directional candidate beams transmitted by the base station towards the UE based in part on the beam diversity request, wherein the beam measurements comprise beam characteristic correlation information for the plurality of directional candidate beams. Performing the beam measurements includes: identifying a first reference signal received power (RSRP) for a first candidate beam from the plurality of directional candidate beams during a first time period; identifying a second RSRP for the first candidate beam during a second time period; and calculating a RSRP correlation between the first RSRP for the first candidate beam and the second RSRP for the first candidate beam. The method further includes selecting, at the UE, one or more beams from the plurality of directional candidate beams transmitted by the base station that satisfy a beam diversity threshold, wherein selecting the one or more beams includes selecting the first candidate beam based on a determination that the RSRP correlation is less than a RSRP-correlation threshold; and transmitting a beam diversity response based on the beam measurements.

Regarding amended independent claim 1, the closest prior art of Yu discloses a procedure implemented in a wireless communication system, including a terminal 401 (Yu, Fig. 4, [0067]). The base station sends a request to the terminal for a transmission mode for transmission beam diversity acquisition, and channel quality information predicted in signal transmission (step 410) (Yu, Fig. 4, [0068]). The terminal determines M transmission beam information by measuring the signals received in the transmission beam diversity transmission mode, where the beam measurements include inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information of whether or not indices of reception beams optimally mapped to transmission beams are the same (Yu, [0056] ln 14-23, Fig. 7, [0068]-[0070]). The terminal feeds the M transmission beam information and the measured CQI information back to the base station (Yu, [0056] ln 14-23, Fig. 7, [0070]). The terminal selects the M most appropriate transmission beams based on the measured CQI using the received DL reference signals, where the terminal also uses inter-transmission beam correlation information, an inter-transmission beam reception power difference, and information about mapping transmission and reception beams. The measurements are performed periodically (Yu, [0058]-[0061], Fig. 4, [0069]-[0071], Fig. 5, [0078]). The beams are selected when the inter-transmission beam reception power difference is less than a particular value.

Regarding amended independent claim 1, the closest prior art of Prasad discloses that beams are selected to be on the measurement report based on the measurement criteria for the Angle-of-Arrival of the beams, such that beams are selected based on the criteria that the beams are directed into a substantially different direction. In other words, a direction that has threshold value different from the primary beam (Prasad, Fig. 3, Fig. 5B, [0124], [0126], [0154], Fig. 6B, [0174]-[0177], Fig. 7A).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited underlined claimed limitations “A method for wireless communications implemented by a user equipment (UE), comprising: 
receiving, at the UE, a beam diversity request from a base station; 
performing beam measurements for a plurality of directional candidate beams transmitted by the base station towards the UE based in part on the beam diversity request, wherein the beam measurements comprise beam characteristic correlation information for the plurality of directional candidate beams, and performing the beam measurements includes: 
identifying a first reference signal received power (RSRP) for a first candidate beam from the plurality of directional candidate beams during a first time period; 
identifying a second RSRP for the first candidate beam during a second time period; and 
calculating a RSRP correlation between the first RSRP for the first candidate beam and the second RSRP for the first candidate beam; 
selecting, at the UE, one or more beams from the plurality of directional candidate beams transmitted by the base station that satisfy a beam diversity threshold, wherein selecting the one or more beams includes selecting the first candidate beam based on a determination that the RSRP correlation is less than a RSRP-correlation threshold; and
transmitting a beam diversity response based on the beam measurements” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 13, 25 and 30 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473